McCLENDON, Chief Justice.
This case is companion to State v. Blue Diamond Oil Corporation et ah, 76 S.W.(2d) 852, and is ruled by the decision in that case. The suit was by the state and railroad commission against the railway company and its receivers, to enforce compliance with rule 11 of the commission’s order of August 29, 1934, involved in the Blue Diamond Oil Corporation Case. The appeal is by plaintiffs below from a judgment rendered by the court upon its own motion after the hearing in the Blue Diamond Oil Corporation Case, dissolving a temporary ex parte injunction and dismissing the case without prejudice.
Upon the authority of the Blue Diamond Oil Corporation Case the trial court’s judgment is affirmed.
Affirmed.